 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for PAUL MANSDORF,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION

11   In re                                                 Case No. 20-41901 RLE
                                                           Chapter 7
12      AVISOW REAL ESTATE, LLC                            Hon. Roger L. Efremsky
           dba PLAYLIVE NATION SOLANO
13             AVISOW RE, LLC,                             DECLARATION OF GREGG S. KLEINER
                                                           IN SUPPORT OF REQUEST FOR ENTRY
14                                                         OF ORDER CONFIRMING REJECTION
                    Debtor.
                                                           OF LEASE
15                                                         [B.L.R. 6006-1(b)]
                                                           (1807 Santa Rita Road, Suite H-161,
16                                                         Pleasanton, CA 94566)
17                                                         [No Hearing Requested]
18
19           I, Gregg S. Kleiner, declare as follows:
20           1.     I am a partner in the law firm of Rincon Law LLP, counsel to Paul Mansdorf, Chapter
21   7 Trustee of the estate of the above Debtor.
22           2.     On January 15, 2021 through January 20, 2021, I exchanged e-mails with Brian A.
23   Audette, Perkins Coie, LLP, 131 South Dearborn Street, Suite 1700, Chicago, IL 60603-5559 at
24   BAudette@perkinscoie.com about the Trustee’s intent to reject the Debtor’s lease with Star-West
25   Solano, LLC, a Delaware limited liability company, for premises at 1807 Santa Rita Road, Suite H-
26   161, Pleasanton, CA 94566.
27           3.     On January 20, 2021, I prepared and signed a motion for an order confirming
28   rejection of the lease of non-residential real property at 1807 Santa Rita Road, Suite H-161,

Case: 20-41901      Doc# 17-1     Filed: 01/22/21       Entered: 01/22/21 13:00:25   Page 1 of       1
                                              9
 1   Pleasanton, CA 94566. I served the motion on Brian A. Audette, Perkins Coie, LLP at

 2   BAudette@perkinscoie.com on January 20, 2021 at 11:10 a.m. Pacific Daylight Time. An authentic

 3   copy of the Motion is attached as Exhibit A. An authentic copy of my e-mail exchange with Brian

 4   A. Audette, without attachments, is attached as Exhibit B. An authentic copy of the Certificate of

 5   Service of the Motion is attached as Exhibit C.

 6          4.      I received no opposition to the Motion.

 7          I declare under penalty of perjury that the above statements are true and that if called as a

 8   witness I could and would testify to their truthfulness. This declaration is executed on the 22nd day

 9   of January 2021 in San Francisco, California.

10

11                                         /s/ Gregg S. Kleiner
                                           GREGG S. KLEINER
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 20-41901     Doc# 17-1      Filed: 01/22/21      Entered: 01/22/21 13:00:25      Page 2 of        2
                                              9
  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, California 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for PAUL MANSDORF,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                                  NORTHERN DISTRICT OF CALIFORNIA

 10                                         OAKLAND DIVISION

 11   In re                                               Case No. 20-41901 RLE
                                                          Chapter 7
 12      AVISOW REAL ESTATE, LLC                          Hon. Roger L. Efremsky
            dba PLAYLIVE NATION SOLANO
 13             AVISOW RE, LLC,                           MOTION BY TRUSTEE TO REJECT
                                                          LEASE WITHOUT A HEARING
 14                                                       ON 24 HOURS NOTICE
                     Debtor.
                                                          [B.L.R. 6006-1(b)]
 15                                                       (1807 Santa Rita Road, Suite H-161,
                                                          Pleasanton, CA 94566)
 16
                                                          [No Hearing Requested]
 17

 18           This Motion of Paul Mansdorf, Trustee in Bankruptcy of the estate of the above-named

 19   Debtor, respectfully represents:

 20           1.     On or about December 10, 2020, the above-named Debtor filed a voluntary petition

 21   under Chapter 7 of the Bankruptcy Code. Paul Mansdorf was appointed as Trustee of the bankruptcy

 22   of the estate of the Debtor.

 23           2.     According to information obtained by the Trustee, the Debtor utilized non-residential

 24   real property commonly referred to as 1807 Santa Rita Road, Suite H-161, Pleasanton, CA 94566

 25   (the “Premises”). The Debtor occupied the Premises pursuant to the terms of a lease that commenced

 26   in 2016 and expires on December 31, 2026 (“Lease”). The counter party to the Lease is Star-West

 27   Solano, LLC, a Delaware limited liability company (“Landlord”). The Trustee understands that the

 28   Landlord may no longer be in possession of the Premises and that a court appointed receiver,

 Case: 20-41901      Doc# 16     Filed: 01/20/21    Entered: 01/20/21 11:14:00       Page 1 of 2        1


                                                                                           EXHIBIT A
Case: 20-41901       Doc# 17-1          Filed: 01/22/21    Entered: 01/22/21 13:00:25            Page 3 of
                                                    9
  1   Carmen Spinoso, is now in control of the Premises. The receiver is represented by the law firm

  2   Perkins Coie LLP. According to documents the Trustee has received from receiver’s counsel, the

  3   arrears under the Lease through November 11, 2020 exceed $142,500. The Trustee understands the

  4   Debtor stopped paying rent at or near the onset of the Covid-19 pandemic in March 2020.

  5          3.      The Trustee desires to reject the Lease so as not to incur administrative costs pursuant

  6   to Bankruptcy Code §§ 365(d)(3) and (4).

  7          4.      The decision to assume or reject an unexpired lease or executory contract is a matter

  8   within the “business judgment” of the debtor or trustee. Under the “business judgment” test, the

  9   Court should approve a proposed rejection if it will benefit the estate. In re Chi-Fang Huang, 23

 10   B.R. 798 (9th Cir. BAP 1982). The decision to reject should be approved unless the decision was

 11   made “in bad faith or is [a] gross abuse of [the trustee’s] business discretion.” Lubrizol Enterprises,

 12   Inc. v. Richmond Metal Finishers, Inc. (In re Richmond Metal Finishers, Inc.) 756 F.2d 1043, 1047

 13   (4th Cir. 1985), cert. denied, 475 U.S. 1057, 106 S.Ct. 1285 (1986). In this case, the Trustee does

 14   not believe that the Lease has value.

 15          5.      Pursuant to B.L.R. 6006-1(b), a trustee may move to reject a lease of non-residential

 16   real property where debtor is the tenant on 24 hours’ written notice to the landlord. Trustee’s counsel

 17   has been in communication with counsel for the receiver about the proposed rejection: Brian A.

 18   Audette, Perkins Coie, LLP, 131 South Dearborn Street, Suite 1700, Chicago, IL 60603-5559. Mr.

 19   Audette has consented to accept service of this Motion by email. This Motion is being served on

 20   counsel for the receiver by e-mail to BAudette@perkinscoie.com.

 21          WHEREFORE, the Trustee prays for the entry of an Order rejecting the Lease for the non-

 22   residential real property commonly referred to as 1807 Santa Rita Road, Suite H-161, Pleasanton,

 23   CA 94566, effective as of December 10, 2020.

 24
       DATED: January 20, 2021                RINCON LAW LLP
 25
 26                                           By: /s/ Gregg S. Kleiner
                                                  GREGG S. KLEINER
 27                                               Counsel for PAUL MANSDORF,
                                                  Trustee in Bankruptcy
 28

 Case: 20-41901      Doc# 16     Filed: 01/20/21     Entered: 01/20/21 11:14:00         Page 2 of 2        2


                                                                                              EXHIBIT A
Case: 20-41901       Doc# 17-1        Filed: 01/22/21        Entered: 01/22/21 13:00:25             Page 4 of
                                                  9
From:                     Audette, Brian (Perkins Coie) <baudette@perkinscoie.com>
Sent:                     Wednesday, January 20, 2021 11:22 AM
To:                       Gregg Kleiner
Subject:                  RE: Avisow Real Estate LLC


Thanks.

Brian A. Audette | PERKINS COIE LLP
Partner
131 South Dearborn Street, Suite 1700
Chicago, IL 60603-5559
PHONE: 312.324.8534
MOBILE: 312.927.5400
FAX: 312.324.9534
E-MAIL: BAudette@perkinscoie.com


From: Gregg Kleiner <gkleiner@rinconlawllp.com>
Sent: Wednesday, January 20, 2021 1:10 PM
To: Audette, Brian (CHI) <baudette@perkinscoie.com>
Cc: Alissa Worthing <aworthing@rinconlawllp.com>
Subject: RE: Avisow Real Estate LLC

Brian,

The rejection motion is attached.

Gregg S. Kleiner
Rincon Law LLP
(415) 840‐6385 (Direct)
(415) 672‐5991 (Main)
(415)‐996‐8180 (Cell)
gkleiner@rinconlawllp.com

From: Audette, Brian (Perkins Coie) <baudette@perkinscoie.com>
Sent: Wednesday, January 20, 2021 9:50 AM
To: Gregg Kleiner <gkleiner@rinconlawllp.com>
Subject: RE: Avisow Real Estate LLC

Understood.

Brian A. Audette | PERKINS COIE LLP
Partner
131 South Dearborn Street, Suite 1700
Chicago, IL 60603-5559
PHONE: 312.324.8534
MOBILE: 312.927.5400
FAX: 312.324.9534
E-MAIL: BAudette@perkinscoie.com


From: Gregg Kleiner <gkleiner@rinconlawllp.com>
Sent: Wednesday, January 20, 2021 11:49 AM

                                                               1

                                                                                             EXHIBIT B
      Case: 20-41901                Doc# 17-1   Filed: 01/22/21      Entered: 01/22/21 13:00:25   Page 5 of
                                                            9
To: Audette, Brian (CHI) <baudette@perkinscoie.com>
Subject: RE: Avisow Real Estate LLC

Brian, Thanks. I well serve a copy of the motion on you via email. To confirm, the motion will seek a rejection
date or 12/10/20.

Gregg

Gregg S. Kleiner
Rincon Law LLP
(415) 840‐6385 (Direct)
(415) 672‐5991 (Main)
(415)‐996‐8180 (Cell)
gkleiner@rinconlawllp.com

From: Audette, Brian (Perkins Coie) <baudette@perkinscoie.com>
Sent: Wednesday, January 20, 2021 9:30 AM
To: Gregg Kleiner <gkleiner@rinconlawllp.com>
Subject: RE: Avisow Real Estate LLC

Yes. My client has no problem with the rejection.

Brian A. Audette | PERKINS COIE LLP
Partner
131 South Dearborn Street, Suite 1700
Chicago, IL 60603-5559
PHONE: 312.324.8534
MOBILE: 312.927.5400
FAX: 312.324.9534
E-MAIL: BAudette@perkinscoie.com


From: Gregg Kleiner <gkleiner@rinconlawllp.com>
Sent: Wednesday, January 20, 2021 11:29 AM
To: Audette, Brian (CHI) <baudette@perkinscoie.com>
Subject: RE: Avisow Real Estate LLC

Brian,

Sorry to nag (well, only sort of sorry). I hope your commuter is back online. Any word back from your
client? Its been a week since we first talked and I need to deal with this.

Thanks, Gregg

Gregg S. Kleiner
Rincon Law LLP
(415) 840‐6385 (Direct)
(415) 672‐5991 (Main)
(415)‐996‐8180 (Cell)
gkleiner@rinconlawllp.com

From: Audette, Brian (Perkins Coie) <baudette@perkinscoie.com>
Sent: Tuesday, January 19, 2021 8:34 AM

                                                                2

                                                                                              EXHIBIT B
       Case: 20-41901                   Doc# 17-1   Filed: 01/22/21   Entered: 01/22/21 13:00:25   Page 6 of
                                                                9
To: Gregg Kleiner <gkleiner@rinconlawllp.com>
Subject: Re: Avisow Real Estate LLC


Working on it, and having computer problems today.




From: Gregg Kleiner <gkleiner@rinconlawllp.com>
Sent: Tuesday, January 19, 2021 10:23 AM
To: Audette, Brian (CHI)
Subject: RE: Avisow Real Estate LLC


Brian,



I hope you had a good weekend. Hopefully you will hear back from your client today. Gregg




From: Audette, Brian (Perkins Coie) <baudette@perkinscoie.com>
Sent: Saturday, January 16, 2021 7:35 AM
To: Gregg Kleiner <gkleiner@rinconlawllp.com>
Subject: RE: Avisow Real Estate LLC



Gregg



Still awaiting word. I will let you know as soon as I hear something.


Have a good weekend.



Brian



Brian A. Audette | PERKINS COIE LLP

Partner

131 South Dearborn Street, Suite 1700
Chicago, IL 60603-5559
PHONE: 312.324.8534

                                                             3

                                                                                          EXHIBIT B
     Case: 20-41901                Doc# 17-1   Filed: 01/22/21    Entered: 01/22/21 13:00:25   Page 7 of
                                                           9
MOBILE: 312.927.5400
FAX: 312.324.9534
E-MAIL: BAudette@perkinscoie.com




From: Gregg Kleiner <gkleiner@rinconlawllp.com>
Sent: Friday, January 15, 2021 6:34 PM
To: Audette, Brian (CHI) <baudette@perkinscoie.com>
Subject: Avisow Real Estate LLC




Brian,



Good evening. Any word from the receiver on rejecting the lease, effective on the petition date?



Thanks, Gregg



Gregg S. Kleiner

Rincon Law LLP

(415) 840‐6385 (Direct)

(415) 672‐5991 (Main)

(415)‐996‐8180 (Cell)

gkleiner@rinconlawllp.com




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender by reply email and
immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                4

                                                                                                                                    EXHIBIT B
        Case: 20-41901                 Doc# 17-1             Filed: 01/22/21              Entered: 01/22/21 13:00:25                       Page 8 of
                                                                         9
                              UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
In re                                               Case No. 20-41901 RLE
                                                    Chapter 7
   AVISOW REAL ESTATE, LLC                          Hon. Roger L. Efremsky
      dba PLAYLIVE NATION SOLANO
          AVISOW RE, LLC,                           CERTIFICATE OF SERVICE

               Debtor.


On the date of execution hereof, at my place of business, I served a copy of the following document:

              MOTION BY TRUSTEE TO REJECT LEASE WITHOUT A HEARING
                                   ON 24 HOURS NOTICE
                                     [B.L.R. 6006-1(b)]
                  (1807 Santa Rita Road, Suite H-161, Pleasanton, CA 94566)

    (BY E-MAIL) I attached a true and correct copy of the above-named document to an e-mail
     addressed to the following person at the e-mail address listed below.

 Brian A. Audette
 PERKINS COIE LLP
 131 South Dearborn Street, Suite 1700
 Chicago, IL 60603-5559
 E-Mail: BAudette@perkinscoie.com


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
and correct.

Executed on January 20, 2021, in San Francisco, California.


                                             /s/ Gregg S. Kleiner
                                             GREGG S. KLEINER
Gregg S. Kleiner, State Bar No. 141311
RINCON LAW LLP
268 Bush Street, Suite 3335
San Francisco, California 94104
Telephone No.: 415-672-5991
Facsimile No.: 415-680-1712
Email: gkleiner@rinconlawllp.com

Counsel for Paul Mansdorf, Trustee in Bankruptcy




    Case: 20-41901       Doc# 16-1     Filed: 01/20/21     Entered: 01/20/21 11:14:00       Page 1 of
                                                   1
                                                                                           EXHIBIT C
   Case: 20-41901        Doc# 17-1       Filed: 01/22/21      Entered: 01/22/21 13:00:25        Page 9 of
                                                     9
